DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-08-05 (herein referred to as the Reply) where claim(s) 1, 3, 5-20 are pending for consideration.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 9
With regards to the element(s)
	a queuing time associated with the queued data
	time-to-live information associated with the queued data
Independent claim 1 was amended to recite the elements identified above. Consequently when subsequent citations of the elements in claim 9 appear to re-introduce said elements, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of Merlin_803 (US20160014803)
Claim(s) 1
LI_860 teaches
	a transceiver configured to communicate over a wireless network; and a wireless transceiver  <FIG(s). 1, 10; para. 0069-0071>.
	one or more processors communicatively coupled to the transceiver and configured to: processor/controller <FIG(s). 1, 10; para. 0069-0071>.
	determine an amount of data queued in a buffer for transmission over the wireless network; BSR from, STA includes a total amount of data in the reporting STA waiting for transmission. Accordingly the STA must determine said amount to report it in the BSR. <FIG(s). 4, 5A, 5C, 5E; para. 0050-0051, 0057-0058>.
	determine latency information associated with the queued data,  Backlog indication indicate that a delivery of the frames associated with a given TID are delayed. In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information") <FIG(s). 5A, 5B; para. 0052, 0055>.
	wherein the latency information comprises time-to-live information associated with the queued data, the time-to-live information indicating a deadline for transmission of the queued data; Backlog indication indicate that a delivery of the frames associated with a given TID are delayed. In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information") <FIG(s). 5A, 5B; para. 0052, 0055>.
	generate a queuing latency aware buffer status report (BSR) based at least on the determined latency information; and BSR is generated based on the backlog indication and/or queue size.  <FIG(s). 4, 5A, 5B, 5C, 5E; para. 0050-0052, 0055, 0057-0058>.
	transmit, using the transceiver, the queuing latency aware BSR to an access point. STA generates and transmits, to the AP, buffer status information. <FIG(s). 6, 9; para. 0060, 0068>.
LI_860 does not explicitly teach
	wherein the latency information comprises a queuing time associated with the queued data 
However in a similar endeavor, Merlin_803 teaches
wherein the latency information comprises a queuing time associated with the queued data Buffer information includes a delay budget which can be indication a maximum amount of time that the STA 106 may be able to wait before transmitting a buffered packet, e.g., indicate a maximum permissible delay in waiting for a TXOP. In another embodiment, the delay budget can indicate how long the wireless device has waited to send the buffered data.  STA can send transmitted buffer information to APs.  <FIG(s). 2, 3; para. 0052, 0065, 0086; Abstract>.
Additionally, Merlin_803 also teaches 
	determine an amount of data queued in a buffer for transmission over the wireless network; Buffer information includes at least one of the buffer size <FIG(s). 2, 3; para. 0009, 0052, 0061, 0065, 0086; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 with the embodiment(s) disclosed by Merlin_803. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for communicating buffer related traffic signaling which may allow for efficient use of the wireless medium. See Background.
Claim(s) 3
LI_860 does not explicitly teach
wherein the queuing time comprises one of a maximum queuing time associated with the queued data or an average queuing time associated with the queued data.
However in a similar endeavor, Merlin_803 teaches
wherein the queuing time comprises one of a maximum queuing time associated with the queued data or an average queuing time associated with the queued data. Buffer information includes a delay budget which can be indication a maximum amount of time that the STA 106 may be able to wait before transmitting a buffered packet, e.g., indicate a maximum permissible delay in waiting for a TXOP. <FIG(s). 2, 3; para. 0052, 0065, 0086; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 with the embodiment(s) disclosed by Merlin_803. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for communicating buffer related traffic signaling which may allow for efficient use of the wireless medium. See Background.
Claim(s) 9
LI_860 teaches
wherein the queuing latency aware BSR comprises at least two or more of  
the amount of the queued data, BSR from, STA includes a total amount of data in the reporting STA waiting for transmission. Accordingly the STA must determine said amount to report it in the BSR. <FIG(s). 4, 5A, 5C, 5E; para. 0050-0051, 0057-0058>.
time-to-live information associated with the queued data, or Backlog indication indicate that a delivery of the frames associated with a given TID are delayed. In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information") <FIG(s). 5A, 5B; para. 0052, 0055>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of Yeo_260 (US20080232260)
Claim(s) 1
LI_860 teaches
	a transceiver configured to communicate over a wireless network; and a wireless transceiver  <FIG(s). 1, 10; para. 0069-0071>.
	one or more processors communicatively coupled to the transceiver and configured to: processor/controller <FIG(s). 1, 10; para. 0069-0071>.
	determine an amount of data queued in a buffer for transmission over the wireless network; BSR from, STA includes a total amount of data in the reporting STA waiting for transmission. Accordingly the STA must determine said amount to report it in the BSR. <FIG(s). 4, 5A, 5C, 5E; para. 0050-0051, 0057-0058>.
	determine latency information associated with the queued data,  Backlog indication indicate that a delivery of the frames associated with a given TID are delayed. In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information") <FIG(s). 5A, 5B; para. 0052, 0055>.
	wherein the latency information comprises time-to-live information associated with the queued data, the time-to-live information indicating a deadline for transmission of the queued data; Backlog indication indicate that a delivery of the frames associated with a given TID are delayed. In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information") <FIG(s). 5A, 5B; para. 0052, 0055>.
	generate a queuing latency aware buffer status report (BSR) based at least on the determined latency information; and BSR is generated based on the backlog indication and/or queue size.  <FIG(s). 4, 5A, 5B, 5C, 5E; para. 0050-0052, 0055, 0057-0058>.
	transmit, using the transceiver, the queuing latency aware BSR to an access point. STA generates and transmits, to the AP, buffer status information. <FIG(s). 6, 9; para. 0060, 0068>.
LI_860 does not explicitly teach
	wherein the latency information comprises a queuing time associated with the queued data and 
However in a similar endeavor, Yeo_260 teaches
	wherein the latency information comprises a queuing time associated with the queued data and UE provides scheduling information to the BS including a head-of-line (HOL) delay time which indicates the amount of time that a first packet data has been queued in the transmit buffer without being transmitted.  <para. 0031-0032, 0034; Table 1>.
Additionally, Yeo_260 teaches
	determine an amount of data queued in a buffer for transmission over the wireless network; UE provides scheduling information to the BS including the number of packet data in a transmit buffer. Accordingly to generate and provide said scheduling information UE msut determine the number of packet data in the transmit buffer. In another embodiment, it indicates the number of packet data remaining in a current transmit buffer. The number of packet data basically indicates a total byte number of packet data.  <para. 0031-0033; Table 1>.
	transmit, using the transceiver, the queuing latency aware BSR to an access point. The UE provides scheduling information to the BS. The scheduling information acts and functions in an equivalent manner as the claimed queuing latency aware BSR. <FIG(s). 1; para. 0029-0036, 0044; Table 1>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 with the embodiment(s) disclosed by Yeo_260. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved packet scheduling method for efficiently allocating resources upon a resource allocation request for traffic that generates a variable size packet with a periodic time interval. See para. 0012-0013.
Claim(s) 9
LI_860 teaches
wherein the queuing latency aware BSR comprises at least two or more of  
the amount of the queued data, BSR from, STA includes a total amount of data in the reporting STA waiting for transmission. Accordingly the STA must determine said amount to report it in the BSR. <FIG(s). 4, 5A, 5C, 5E; para. 0050-0051, 0057-0058>.
time-to-live information associated with the queued data, or Backlog indication indicate that a delivery of the frames associated with a given TID are delayed. In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information") <FIG(s). 5A, 5B; para. 0052, 0055>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of Merlin_803 (US20160014803), and further view of CHIEN_055 (US20200229055)
Claim(s) 5
LI_860 does not explicitly teach
wherein to determine the latency information, the one or more processors are configured to: determine a next data burst arrival time for the buffer indicating a time when a next burst of data will arrive.
However in a similar endeavor, CHIEN_055 teaches
	wherein to determine the latency information, the one or more processors are configured to: determine a next data burst arrival time for the buffer indicating a time when a next burst of data will arrive. Devices determines a traffic arrival time for a vertical-specific information sets  carried in a MAC CE that carries a buffer status report.  <para. 0056-0057>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and Merlin_803 with the embodiment(s) disclosed by CHIEN_055. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the additional vertical-specific information from the external heterogeneous system (e.g., the TSN system) and provide resource configuration setting information for the UE, enabling TSN system integrated into new systems such as 5G. See para. 0006.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of Yeo_260 (US20080232260), and further view of CHIEN_055 (US20200229055)
Claim(s) 5
LI_860 does not explicitly teach
wherein to determine the latency information, the one or more processors are configured to: determine a next data burst arrival time for the buffer indicating a time when a next burst of data will arrive.
However in a similar endeavor, CHIEN_055 teaches
wherein to determine the latency information, the one or more processors are configured to: determine a next data burst arrival time for the buffer indicating a time when a next burst of data will arrive. Devices determines a traffic arrival time for a vertical-specific information sets  carried in a MAC CE that carries a buffer status report.  <para. 0056-0057>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and Yeo_260 with the embodiment(s) disclosed by CHIEN_055. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the additional vertical-specific information from the external heterogeneous system (e.g., the TSN system) and provide resource configuration setting information for the UE, enabling TSN system integrated into new systems such as 5G. See para. 0006.



Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of Merlin_803 (US20160014803), and further view of LI_461 (US20170126461)
Claim(s) 6
As discussed above, LI_860 teaches a queuing latency aware type BSR.
LI_860 does not explicitly teach
wherein a BSR is part of a medium access control (MAC) header of a frame, and 
	wherein the frame comprises 
a data frame or 
a quality of service (QoS) null frame.
However in a similar endeavor, LI_461 teaches
wherein a BSR is part of a medium access control (MAC) header of a frame, and wherein the frame comprises a data frame or  Buffer information can be included in a MAC frame having a MAC header having HT control fields. The MAC frame carries data such as the buffer information and accordingly is considered a data frame. <para. 0034>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and Merlin_803 with the embodiment(s) disclosed by LI_461. One of ordinary skill in the art would have been motivated to make this modification in order to save power in a wireless system. See para. 0012.
Claim(s) 7
As discussed above, LI_860 teaches a queuing latency aware type BSR.
LI_860 does not explicitly teach
wherein a BSR is part of a high throughput (HT) field of the MAC header of the frame.
However in a similar endeavor, LI_461 teaches
	wherein a BSR is part of a high throughput (HT) field of the MAC header of the frame. Buffer information can be included in a MAC frame having a MAC header having HT control fields. <para. 0034>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and Merlin_803 with the embodiment(s) disclosed by LI_461. One of ordinary skill in the art would have been motivated to make this modification in order to save power in a wireless system. See para. 0012.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of Yeo_260 (US20080232260), and further view of LI_461 (US20170126461)
Claim(s) 6
As discussed above, LI_860 teaches a queuing latency aware type BSR.
LI_860 does not explicitly teach
wherein a BSR is part of a medium access control (MAC) header of a frame, and wherein the frame comprises a data frame or a quality of service (QoS) null frame.
However in a similar endeavor, LI_461 teaches
wherein a BSR is part of a medium access control (MAC) header of a frame, and wherein the frame comprises, and wherein the frame comprises a data frame Buffer information can be included in a MAC frame having a MAC header having HT control fields.The MAC frame carries data such as the buffer information and accordingly is considered a data frame. <para. 0034>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and Yeo_260 with the embodiment(s) disclosed by LI_461. One of ordinary skill in the art would have been motivated to make this modification in order to save power in a wireless system. See para. 0012.
Claim(s) 7
As discussed above, LI_860 teaches a queuing latency aware type BSR.
LI_860 does not explicitly teach
wherein the BSR is part of a high throughput (HT) field of the MAC header of the frame.
However in a similar endeavor, LI_461 teaches
	wherein the BSR is part of a high throughput (HT) field of the MAC header of the frame. Buffer information can be included in a MAC frame having a MAC header having HT control fields. <para. 0034>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and Yeo_260 with the embodiment(s) disclosed by LI_461. One of ordinary skill in the art would have been motivated to make this modification in order to save power in a wireless system. See para. 0012.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of Merlin_803 (US20160014803), in view of LI_461 (US20170126461), and further view of AHN_219 (US20190223219)
Claim(s) 8
LI_860 does not explicitly teach
wherein the amount of the queued data is transmitted to the access point using a quality of service (QoS) control field of the MAC header.
However in a similar endeavor, AHN_219 teaches
	wherein the amount of the queued data is transmitted to the access point using a quality of service (QoS) control field of the MAC header. the STA may indicate the size of data remaining in a buffer of the corresponding TID, including data currently being transmitted, through the `Queue Size` subfield of the `QoS Control` field of the MAC header <FIG(s). 14; para. 0125>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860, Merlin_803 and LI_461 with the embodiment(s) disclosed by AHN_219. One of ordinary skill in the art would have been motivated to make this modification in order to provide high-efficiency/high-performance wireless LAN communication in a high-density environment in wireless systems. See para. 0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of Yeo_260 (US20080232260), in view of LI_461 (US20170126461), and further view of AHN_219 (US20190223219)
Claim(s) 8
LI_860 does not explicitly teach
wherein the amount of the queued data is transmitted to the access point using a quality of service (QoS) control field of the MAC header.
However in a similar endeavor, AHN_219 teaches
	wherein the amount of the queued data is transmitted to the access point using a quality of service (QoS) control field of the MAC header. the STA may indicate the size of data remaining in a buffer of the corresponding TID, including data currently being transmitted, through the `Queue Size` subfield of the `QoS Control` field of the MAC header  <FIG(s). 14; para. 0125>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860, Yeo_260 and LI_461 with the embodiment(s) disclosed by AHN_219. One of ordinary skill in the art would have been motivated to make this modification in order to provide high-efficiency/high-performance wireless LAN communication in a high-density environment in wireless systems. See para. 0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of WU_640 (US20200344640), and further view of Merlin_803 (US20160014803)
Claim(s) 11
LI_860 teaches
	determining an amount of data queued in a buffer for transmission over a wireless network associated with the access point; BSR from, STA includes a total amount of data in the reporting STA waiting for transmission. Accordingly, the STA must determine said amount to report it in the BSR. <FIG(s). 4, 5A, 5C, 5E; para. 0050-0051, 0057-0058>.
	determining latency information associated with the queued data,  Backlog indication indicate that a delivery of the frames associated with a given TID are delayed. In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information") <FIG(s). 5A, 5B; para. 0052, 0055>.

	generating a queuing latency aware buffer status report (BSR) based at least on the determined latency information; and BSR is generated based on the backlog indication and/or queue size.  <FIG(s). 4, 5A, 5B, 5C, 5E; para. 0050-0052, 0055, 0057-0058>.
	transmitting the queuing latency aware BSR to the access point. STA generates and transmits, to the AP, buffer status information. <FIG(s). 6, 9; para. 0060, 0068>.
LI_860 does not explicitly teach
	determining latency information associated with the queued data, 
	wherein the latency information comprises a queuing time associated with the queued data indicating an amount of time the queued data has been queued in the buffer;
	in response to the latency information being within the one or more parameters, generating a queuing latency aware buffer status report (BSR) based at least on the determined latency information; and
However in a similar endeavor, WU_640 teaches
	wherein the frame comprises one or more parameters; RRC parameters which control BSR reporting include the two timers periodic BSR-Timer and retxBSR-Timer <para. 0081-0090>.
	in response to the latency information being within the one or more parameters, generating a queuing latency aware buffer status report (BSR) based at least on the determined latency information; and Upon expiration of the retxBSR-Timer, a regular BSR is triggered to be generated and sent to the gNB for the data awaiting in the UE's buffer <para. 0081-0090>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 with the embodiment(s) disclosed by WU_640. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved BSR techniques for 3GPP systems including use of a retxBSR-Timer that improves the robustness of UE's buffer status reporting behavior and avoids a deadlock situation such as the case where the UE has transmitted a BSR but never received an uplink grant. See Background para. 0088.
However in a similar endeavor, Merlin_803 teaches
	wherein the latency information comprises a queuing time associated with the queued data indicating an amount of time the queued data has been queued in the buffer; STA can send transmitted buffer information to APs. Transmitted buffer information an include how long the STA has waited to send the buffered data. The "how long" indicates a period in which the buffered data has been in the STA's buffer. For example, this information can be put in a delay budget field. <FIG(s). 2, 3; para. 0052, 0086; Abstract>.
	Additionally, Merlin_803 teaches
	determining an amount of data queued in a buffer for transmission over a wireless network associated with the access point; at least one of the buffer size  <FIG(s). 2, 3; para. 0009, 0052, 0061, 0065, 0086; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and WU_640 with the embodiment(s) disclosed by Merlin_803. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for communicating buffer related traffic signaling which may allow for efficient use of the wireless medium. See Background.
Claim(s) 12
LI_860 teaches
wherein the queuing time comprises one of a maximum queuing time associated with the queued data In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information"). According the threshold can be considered a maximum time until the packet is discarded <FIG(s). 5A, 5B; para. 0052, 0055>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of WU_640 (US20200344640), and further view of Yeo_260 (US20080232260)
Claim(s) 11
LI_860 teaches
	determining an amount of data queued in a buffer for transmission over a wireless network associated with the access point; BSR from, STA includes a total amount of data in the reporting STA waiting for transmission. Accordingly, the STA must determine said amount to report it in the BSR. <FIG(s). 4, 5A, 5C, 5E; para. 0050-0051, 0057-0058>.SR from, STA includes a total amount of data in the reporting STA waiting for transmission. Accordingly, the STA must determine said amount to report it in the BSR. <FIG(s). 4, 5A, 5C, 5E; para. 0050-0051, 0057-0058>.
	determining latency information associated with the queued data,  Backlog indication indicate that a delivery of the frames associated with a given TID are delayed. In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information") <FIG(s). 5A, 5B; para. 0052, 0055>.
	generating a queuing latency aware buffer status report (BSR) based at least on the determined latency information; and BSR is generated based on the backlog indication and/or queue size.  <FIG(s). 4, 5A, 5B, 5C, 5E; para. 0050-0052, 0055, 0057-0058>.
	transmitting the queuing latency aware BSR to the access point. STA generates and transmits, to the AP, buffer status information. <FIG(s). 6, 9; para. 0060, 0068>.
LI_860 does not explicitly teach
receiving a frame from an access point, wherein the frame comprises one or more parameters;
	wherein the latency information comprises a queuing time associated with the queued data indicating an amount of time the queued data has been queued in the buffer;
	in response to the latency information being within the one or more parameters, generating a queuing latency aware buffer status report (BSR) based at least on the determined latency information; and
However in a similar endeavor, WU_640 teaches
	wherein the frame comprises one or more parameters; RRC parameters which control BSR reporting include the two timers periodic BSR-Timer and retxBSR-Timer <para. 0081-0090>.
	in response to the latency information being within the one or more parameters, generating a queuing latency aware buffer status report (BSR) based at least on the determined latency information; and Upon expiration of the retxBSR-Timer, a regular BSR is triggered to be generated and sent to the gNB for the data awaiting in the UE's buffer <para. 0081-0090>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 with the embodiment(s) disclosed by WU_640. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved BSR techniques for 3GPP systems including use of a retxBSR-Timer that improves the robustness of UE's buffer status reporting behavior and avoids a deadlock situation such as the case where the UE has transmitted a BSR but never received an uplink grant. See Background para. 0088.
However in a similar endeavor, Yeo_260 teaches
wherein the latency information comprises a queuing time associated with the queued data indicating an amount of time the queued data has been queued in the buffer; UE provides scheduling information to the BS including a head-of-line (HOL) delay time which indicates the amount of time that a first packet data has been queued in the transmit buffer without being transmitted.  <para. 0031-0032, 0034; Table 1>.
Additionally, Yeo_260 teaches
	determining an amount of data queued in a buffer for transmission over a wireless network associated with the access point; UE provides scheduling information to the BS including the number of packet data in a transmit buffer. Accordingly to generate and provide said scheduling information UE must determine the number of packet data in the transmit buffer. In another embodiment, it indicates the number of packet data remaining in a current transmit buffer. The number of packet data basically indicates a total byte number of packet data.  <para. 0031-0033; Table 1>.
	transmitting the queuing latency aware BSR to the access point. The UE provides scheduling information to the BS. The scheduling information acts and functions in an equivalent manner as the claimed queuing latency aware BSR. <FIG(s). 1; para. 0029-0036, 0044; Table 1>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and WU_640 with the embodiment(s) disclosed by Yeo_260. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved packet scheduling method for efficiently allocating resources upon a resource allocation request for traffic that generates a variable size packet with a periodic time interval. See para. 0012-0013.
Claim(s) 12
LI_860 teaches
wherein the queuing time comprises one of a maximum queuing time associated with the queued data In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information"). According the threshold can be considered a maximum time until the packet is discarded <FIG(s). 5A, 5B; para. 0052, 0055>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of WU_640 (US20200344640), in view of Merlin_803 (US20160014803), and further view of CHIEN_055 (US20200229055)
Claim(s) 13
LI_860 teaches
wherein determining the latency information further comprises:
	determining time-to-live information associated with the queued data indicating a deadline when the queued data is to be transmitted; Backlog indication indicate that a delivery of the frames associated with a given TID are delayed. In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information") <FIG(s). 5A, 5B; para. 0052, 0055>.
As discussed above, LI_860 teaches a queuing latency aware type BSR.
LI_860 does not explicitly teach
	determining a next data burst arrival time for the buffer indicating a time when a next burst of data will arrive.
However in a similar endeavor, CHIEN_055 teaches
determining a next data burst arrival time for the buffer indicating a time when a next burst of data will arrive. Devices determines a traffic arrival time for a vertical-specific information sets carried in a MAC CE that carries a buffer status report. <para. 0056-0057>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860, WU_640 and Merlin_803 with the embodiment(s) disclosed by CHIEN_055. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the additional vertical-specific information from the external heterogeneous system (e.g., the TSN system) and provide resource configuration setting information for the UE, enabling TSN system integrated into new systems such as 5G. See para. 0006.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of WU_640 (US20200344640), in view of Yeo_260 (US20080232260), and further view of CHIEN_055 (US20200229055)
Claim(s) 13
LI_860 teaches
wherein determining the latency information further comprises:
	determining time-to-live information associated with the queued data indicating a deadline when the queued data is to be transmitted; Backlog indication indicate that a delivery of the frames associated with a given TID are delayed. In one embodiment, backlog time threshold duration indicates the STA will discard the packets associated with the TID in the BSR ("time-until-discard information") <FIG(s). 5A, 5B; para. 0052, 0055>.
As discussed above, LI_860 teaches a queuing latency aware type BSR.
LI_860 does not explicitly teach
	determining a next data burst arrival time for the buffer indicating a time when a next burst of data will arrive.
However in a similar endeavor, CHIEN_055 teaches
However in a similar endeavor, CHIEN_055 teaches
determining a next data burst arrival time for the buffer indicating a time when a next burst of data will arrive. Devices determines a traffic arrival time for a vertical-specific information sets carried in a MAC CE that carries a buffer status report. <para. 0056-0057>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860, WU_640 and Yeo_260 with the embodiment(s) disclosed by CHIEN_055. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the additional vertical-specific information from the external heterogeneous system (e.g., the TSN system) and provide resource configuration setting information for the UE, enabling TSN system integrated into new systems such as 5G. See para. 0006.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and is considered allowable.
Claim(s) 17 and 18-20
The claims requires determining latency information, wherein the latency information comprises 3 distinct pieces of information:
a queuing time associated with the queued data, 
time-to-live information associated with the queued data indicating a deadline when the queued data is to be transmitted, and 
a next data burst arrival time for the buffer indicating a time when a next burst of data will arrive;
Closest prior art Asterjadhi US20160374093 teaches an STA generates an uplink buffer report in a format to be a requested amount of time to transmit the queued data in the uplink buffer which corresponds to 1 above.
Closest prior art teach Li US20170230860 teaches backlog indication with “time to discard” information (see FIGS 5A-5E) which corresponds to 2 above.
Closest prior art HANDE - US20200404604 teaches determining the burst arrive time but not in the context of a buffer status report.

Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 10, 14
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance:
Claim 10, 14 requires a received frame requiring all of:
TTL threshold
Number of BSR threshold
Report window
And that the receiving device make certain determinations using all three parameters. 
Closest prior art “LTE: Buffer Status Reporting Procedure” teaches the 3GPP specification procedures on how the eNB triggers and configures BSR from the UE but does not teach any of the three elements above. 
Claim(s) 15, 16
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable for the same reasons given for claim 17 as claims 15, 16 are directed to similar subject matter.

In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415